DETAILED ACTION

Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is directed to an artificial tree assembly including one or more lower frame assemblies adjoined to one or more upper frame assemblies.  A defining feature of the claimed invention is its self-standing lower frame assemblies, which include arcuate upper and lower ribs that are adjoined by vertically-extending side edges.  Extending between the ends of at least one of the curved ribs is a horizontal brace that provides the structure with the ability to stand upright and support the upper portion(s) of the tree.  The design of the tree also allows a user to choose the size of the tree by selecting an appropriate number and configuration of frame assemblies. The most recently filed amendments overcome the outstanding objection and rejections under 35 U.S.C. 112(a) and (b) and find support throughout the instant disclosure and figures.
The most similar prior art is presented in a video by Wintergreen (https://www.youtube.com/watch?v=fm3LvYSLzJY) and Cockerham (US Pat. No. 5,971,172).  Although Wintergreen teaches an artificial tree assembly made up of arcuate lower frame assemblies and a pole-like upper frame that is similar to the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
/JULIA L. RUMMEL/
Examiner
Art Unit 1784